Citation Nr: 0300145	
Decision Date: 01/06/03    Archive Date: 01/15/03

DOCKET NO.  00-15 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right hand 
wound.

2.  Entitlement to service connection for a left thigh 
wound.

3.  Entitlement to service connection for a left knee 
wound.

4.  Entitlement to service connection for arthritis of 
both wrists.

5.  Entitlement to service connection for arthritis of 
both elbows.

6.  Entitlement to service connection for arthritis of 
both shoulders.

7.  Entitlement to service connection for arthritis of 
both knees.

8.  Entitlement to service connection for cervical spine 
arthritis. 

9. Entitlement to service connection for a low back 
condition.

10.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

11.  Entitlement to service connection for emphysema.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
November 1956 and from January 1957 to October 1957.  This 
appeal comes before the Board of Veterans' Appeals (Board) 
from an April 2000 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  

The Board notes that in August 1999, the veteran raised a 
claim for entitlement to service connection for athlete's 
foot.  This issue has not been addressed by the RO and is 
referred for appropriate action.  


FINDINGS OF FACT

1.  The veteran did not sustain a right hand wound, a left 
thigh wound, or a left knee wound during active duty 
service.  

2.  Neither a low back disorder nor arthritis of the 
wrists, elbows, shoulders, knees, and/or cervical spine 
were demonstrated in-service, and these disorders have not 
been shown to be related thereto.  Further, arthritis in 
any claimed joint was not demonstrated to a compensably 
disabling degree within one year of the appellant's 
separation from active duty.  Finally, these disorders 
were not caused and they are not worsened by a service 
connected disorder.

3.  The veteran was not exposed to a verified in-service 
stressor.

4.  Emphysema was not demonstrated in-service.


CONCLUSIONS OF LAW

1.  Right hand, left thigh, and left knee wounds were not 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.326 (2002).

2.  A low back disorder, as well as arthritis of the 
wrists, elbows, shoulders, knees, and cervical spine were 
not incurred in or aggravated during the appellant's 
active duty service.  Moreover, arthritis of the wrists, 
elbows, shoulders, knees, and cervical spine may not be 
presumed to have been incurred inservice; and a low back 
disorder, as well as arthritis of the wrists, elbows, 
shoulders, knees, and cervical spine are not due to or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 
3.326 (2002).

3.  PTSD was not incurred or aggravated in-service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 
3.326 (2002).
 
4.  Emphysema was not incurred or aggravated in-service.   
38 U.S.C.A. §§ 1103, 1110, 1131, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.326 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a change in the law during the pendency of 
the veteran's claims.  Under 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002), the obligations of VA with 
respect to the duties to assist and notify a claimant as 
to the information and evidence necessary to substantiate 
a claim for VA  are defined.  The primary implementing 
regulations are published at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2002).  These statutory and regulatory changes 
are liberalizing and are applicable to this appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  

The Board notes that the RO has considered this claim 
under the new law.  In a March 2001 letter, the RO 
notified the veteran of the new law and the duties imposed 
on VA under the new law.  The veteran was also advised of 
what evidence was needed from him and what he must do in 
order to enable VA to obtain any additional pertinent 
evidence.  In this regard, a June 2002 Decision Review 
Officer Conference Report noted that the veteran had 
received treatment from Dr. Parker for the claimed 
conditions, and that the veteran would submit a medical 
release in order to enable the RO to obtain Dr. Parker's 
records.  However, the veteran did not submit the medical 
release.  

In addition, the statement and supplemental statements of 
the case provided the veteran with adequate notice of the 
applicable law and regulations and informed him of what 
the evidence of record revealed.  Further, these documents 
provided notice why the evidence was insufficient to award 
the benefits sought, as well as notice that the veteran 
could still submit supporting evidence in order to help 
establish his claim.  Thus, the veteran has been provided 
notice of what VA was doing to develop the claim, notice 
of what he could do to help his claim, and notice of how 
his claim was still deficient.  Because no additional 
evidence has been identified by the veteran as being 
available but absent from the record, the Board finds that 
any failure on the part of VA to further notify the 
veteran what evidence would be secured by VA and what 
evidence should be secured by the appellant is harmless.  
Cf. Quartuccio v. Principi,16 Vet. App. 183 (2002).

Service connection for a disability may be granted when it 
is due to disease or injury incurred coincident with 
service, or if preexisting service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  A 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  Additionally, service 
connection may be presumed if arthritis is shown to have 
been compensably disabling within one year of separation 
from active duty.  38 C.F.R. §§ 3.307, 3.309.

The veteran claims that he sustained right hand (finger), 
left thigh, and left knee wounds in service.  He also 
claims that PTSD and emphysema were incurred as a result 
of service.  Most of the veteran's service medical records 
are not available, and the Board notes that they may have 
been destroyed in a 1973 fire at the National Personnel 
Records Center (NPRC).  The only service medical records 
available are separation examination reports dated in 
October 1956 and October 1957.  The October 1956 
examination report notes no abnormalities other than 
compound myopic astigmatism.  The October 1957 examination 
report indicates that the only abnormalities were 
bilateral pes planus and scars on the left popliteal and 
right cheek areas.  There were no other abnormalities.  It 
is specifically noted that the lungs and chest, the upper 
and lower joint extremities, spine, and psychiatric 
evaluations were all normal.  

In cases such as this one, where service medical records 
are unavailable through no fault of the claimant, there is 
a heightened obligation for VA to assist the claimant in 
the development of the case and to provide reasons or 
bases as to the rationale for any adverse decision 
rendered without service medical records.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to 
assist includes the obligation to search for alternative 
medical records.  Moore v. Derwinski, 1 Vet. App. 401 
(1991).  Where the claimant's service medical records have 
been destroyed or lost, the Board is under a duty to 
advise the claimant to obtain other forms of evidence, 
such as lay testimony.  Dixon v. Derwinski, 3 Vet. App. 
261 (1992).

In the case at hand, in November 2000 the RO notified the 
veteran that his service medical records may have been 
destroyed in a fire at NPRC, and that he had to complete a 
NA Form 13055 in order to allow NPRC to attempt to 
reconstruct medical data.  The appellant completed and 
submitted this form to the RO, and the RO in turn 
submitted the form to NPRC.  However, NPRC was unable to 
reconstruct the data as the veteran had not provided a 
sufficiently narrow search time-period for the reported 
incidents.  The veteran was advised of this fact in a 
February 2002 supplemental statement of the case; however, 
he did not provide any further information to enable NPRC 
to reconstruct the medical data.  

In a March 2001 letter VA notified the veteran that it 
still needed information as to persons, agencies, or 
companies who may have relevant records, and that the 
veteran should tell VA about any additional information or 
evidence that he wanted  VA to try to obtain on his 
behalf.  However, the veteran did not submitted any 
additional pertinent information.  Further, during a June 
2002 conference with the Decision Review Officer, he was 
again advised that his service medical records were 
unavailable, and was provided with the opportunity to 
submit any records within his possession.  However, he 
reported that he did not have any such records. 

Given that the veteran's separation examination reports do 
not show any evidence of left thigh, left knee, or right 
hand (finger) wounds, and given that the veteran has not 
provided sufficient information to enable NPRC to 
reconstruct the service medical data, as well as the fact 
that no medical evidence of record documents complaints or 
treatment for such injuries within close proximity to 
separation from service, the Board must find that 
entitlement to service connection cannot be granted.  

As service connection for the veteran's right hand 
(finger) wound cannot be granted, the Board must also deny 
entitlement to service connection for arthritis of the 
wrists, elbows, shoulders, knees, cervical spine, as well 
as a low back disability.  The veteran has alleged that 
these disorders were incurred after separation from 
service, as a result of his right hand (finger) 
disability.  Since service connection for a right hand 
wound has been denied, secondary service connection for 
arthritis of the joints specified above cannot be granted.  
In this latter regard, the Board notes that there is 
neither evidence of demonstrable arthritis inservice, nor 
evidence of compensably disabling arthritis within one 
year of separation from active duty.

With regard to the claim for service connection for PTSD, 
it is noted that in a PTSD questionnaire received in 
September 1999, the appellant reported witnessing, in 
1955, an airplane crossing Ft. Leonard Wood, Missouri, 
with its left wing and motor on fire.  This aircraft 
reportedly crashed immediately outside of the base, and 
the veteran reportedly went to the crash site and 
witnessed body parts and clothes hanging from trees.  He 
indicated that it was a horrible site and that he has had 
nightmares and flashbacks ever since.  He also reported 
that at times, he had dreams of being on that airplane.  
The veteran submitted an article from 
www.airdisasters.co.uk which indicated that in April 1955, 
an American Airlines Convair 24 crashed in Missouri.  The 
veteran asserted that he began smoking after he witnessed 
this airplane crash, and that he suffered from emphysema 
as a result.  

During a conference before a Decision Review Officer in 
June 2002, however, the veteran completely contradicted 
the above September 1999 statement.  At that time, he 
stated that he witnessed an airplane crash while he was at 
Ft. Leavenworth, Kansas.  This crash reportedly occurred 
approximately three miles from where he was located, but 
he denied visiting the crash site or seeing any body 
parts.  He further stated that he had refused to volunteer 
for perimeter guard duty at the crash site, and that his 
emotional problems were the result of his brother's death 
which occurred after the veteran's separation from 
service.      

Based on the above information, the Board finds that 
entitlement to service connection for PTSD cannot be 
granted.  As mentioned above, the veteran initially stated 
that his stressor occurred during his active duty service.  
However, he subsequently indicated that his first 
statement was in fact not true, and that his emotional 
difficulties result from the post service death of his 
brother.  As the veteran himself has reported that his 
emotional troubles are due to a post-service stressor, and 
as there is no diagnosis of PTSD based upon a verified in-
service stressor, service connection for PTSD is denied.

The Board also finds that entitlement to service 
connection for emphysema due to in-service smoking cannot 
be granted.  The veteran initially reported that he began 
smoking in service after he witnessed a very distressing 
event, an airplane crash and the body parts of the dead 
passengers.  However, he later indicated that this 
statement was untrue in that he did not see any dead body 
parts and was not really distressed by this event, but 
rather by a post-service event.  Given this, the Board has 
some reservations about the credibility of the veteran's 
statements.  As there is no evidence of record, other than 
the veteran's statement, that he began smoking in service 
due to purportedly witnessing an in-service event, the 
Board must conclude that the preponderance of the evidence 
is against the veteran's claim.  

Moreover, even if the veteran did begin to smoke in-
service, the record does not reveal any evidence of an in-
service chronic lung disorder, to include emphysema.  
Further, as a matter of law, claims filed after June 8, 
1998, cannot be granted if the theory of entitlement is 
based on a claim that in-service smoking led to the post 
service development of a chronic disease or disability.  
38 U.S.C.A. § 1103 (West Supp. 2002).  As the veteran's 
claim of entitlement to service connection for a tobacco 
related illness was filed in September 1999, service 
connection under that theory must be denied as a matter of 
law.  As such, service connection for emphysema is denied.    

In reaching the decision to deny all of the veteran's 
claims, the Board considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the veteran's claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



ORDER

Service connection for right hand, left thigh, and left 
knee wounds is denied.  Further, service connection for 
arthritis of the wrists, elbows, shoulders, knees, and 
cervical spine is denied.  Finally, service connection for 
a low back disorder, PTSD, and emphysema is denied.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

